Citation Nr: 1755970	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-23 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1967 to December 1969.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A hearing was not requested.  See July 2009 VA Form 9.  

In February 2017, the Board remanded the Veteran's claim to provide an eye examination for the Veteran's diabetic retinopathy, to obtain medical records from VA Tennessee Valley Healthcare system dated from September 2012 to the present, and to obtain VA medical records from the Birmingham, Alabama medical system from March 2016 to the present.  

In August 2017, the RO granted the Veteran service connection for diabetic diplopia at an initial non-compensable rating.  This decision was based on a June 2017 VA examination, which contains a diagnosis of diabetic diplopia but states that there is "no pathology to render a diagnosis" of diabetic retinopathy.  A notice of disagreement has not been filed, and the time period for filing such notice has not expired.  The Board does not currently have jurisdiction over this issue.

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDING OF FACT

The Veteran's diabetes mellitus type II is characterized by requiring insulin and a restrictive diet, but not by regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations or two or more monthly visits to visits to a diabetic care center, or requiring more than one daily injection of insulin.  


CONCLUSION OF LAW

The criteria for disability rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to a June 6, 2007 claim identified by the RO as a claim for increased rating, a September 2008 rating decision continued the Veteran's 20 percent rating.  In October 2008, the Veteran filed a statement in support of claim, which states: "Per your letter 9/17/8 [sic] I disagree . . . [w]ith your not increasing my s/c diabetes . . . ."  The RO issued a statement of the case in June 2009, a VA Form 9 was timely filed in July 2009, and the Veteran's claim has since been certified to the Board.  

Under Diagnostic Code 7913, a 10 percent rating is appropriate for diabetes mellitus that is manageable by a restricted diet only.  38 C.F.R. § 4.119.  A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  Id.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  Id.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  38 C.F.R. § 4.119.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the use of the conjunctive "and" in Diagnostic Code 7913 means that all criteria must be met to establish entitlement to a 40 percent rating.  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The Court has also held that medical evidence is required to support the "regulation of activities" criterion of a 40 percent disability rating.  Id. at 364.

The evidence is consistent with a rating of 20 percent, but no greater.  VA medical records dated June 2004 and February 2005 indicate that the Veteran's diabetes was being controlled by diet.  In lay statements dated March 2005 and July 2005, the Veteran states that he is taking medications twice daily for his diabetes.  The Veteran first received a glucose machine in November 2005, at which point his VA doctor stated that his diabetes was "under control."  This evidence is consistent with a 20 percent rating for this time period, based on the use of insulin and a restrictive diet.  

The medical evidence does not support a rating of 40 percent because there is no medical evidence of regulation of activities.  Three VA diabetes examinations indicate that the Veteran does not require regulation of activities because of his diabetes.  See May 2016 VA diabetes examination; January 2014 VA diabetes examination; June 2012 VA diabetes examination.  A fourth examination states that Veteran is not restricted in his ability to perform strenuous activities because of his diabetes.  See May 2008 VA diabetes examination.  Also, a July 2013 VA nursing notes reveals that there is no impact for any of a long list of "Activities of Daily Living."  This medical evidence weighs against a finding of regulation of activities so as to support a rating of 40 percent or greater.  

In reaching this conclusion, the Board has considered the Veteran's June 2007 statement in support of claim, which reads: "I am now on restricted diet and activities."  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, as already noted, only medical evidence is sufficient to support a finding of "restricted activities" under Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 366.  Additionally, the Veteran does not describe what activities are limited.  Also, the weight of this testimony is outweighed by equally credible statements recorded in medical records that indicate that the Veteran gardens regularly.  See January 2015 VA medical note; November 2014 VA medical note; April 2014 VA medical note; July 2010 VA medical note.  Furthermore, three VA diabetes examinations explicitly indicate that the Veteran's diabetes does not impact his ability to work.  See May 2016 VA diabetes examination; January 2014 VA diabetes examination; June 2012 VA diabetes examination.  For these reasons, the Veteran's lay testimony is insufficient to establish regulation of activities so as to support a rating of 40 percent or more.  Because "regulation of activities" is required for all ratings in excess of 40 percent, the lack of such evidence also precludes the Veteran from a rating of 60 percent or 100 percent.  See Camacho, 21 Vet. App. at 366.  

The evidence also does not support the presence of episodes of hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  At least three records state that the Veteran does not experience episodes of hypoglycemic reactions.  See October 2014 VA medical note; May 2008 VA diabetes examination; August 23, 2006 VA medical note.  VA diabetes examinations dated June 2012, January 2014, and May 2016 indicate no hospitalizations for episodes of hypoglycemic reactions, and that the Veteran visits diabetic care providers less than twice a month for such reactions.  This suggests that even if episodes of hypoglycemic reactions do occur, they are infrequent and non-severe.  

Consistent with this, in addition to these three VA examinations, at least four VA medical records state that the Veteran only occasionally experiences episodes of hypoglycemic reactions.  See August 25, 2006 VA medical note; October 2013 VA medical note; November 2013 VA medical note; November 2014 VA medical note.  They appear to primarily occur at nighttime when the Veteran forgets to have a snack after his dinner, and are alleviated by eating a piece of candy.  See, e.g., November 2013 VA medical note.  

Even when disregarding the Veteran's statements that he does not experience episodes of hypoglycemic reactions, the remaining evidence at best indicates that such reactions are infrequent and not sufficiently debilitating to require one or two hospitalizations per year or twice-a-month visits to a diabetic provider.  There is no indication that the Veteran's diabetes has resulted in hospitalizations.  For these reasons, the Veteran's reported episodes of hypoglycemic reactions are not sufficiently serious so as to justify a rating in excess of 60 percent or greater.  

The same is true for episodes of ketoacidosis reactions.  The only mentions of such reactions are in the four VA examinations of record.  The May 2008 VA medical examination indicates that there have been no episodes of ketoacidosis reaction.  The other three VA examinations specifically state that there have been no hospitalizations for episodes of ketoacidosis reactions, and that the Veteran visits diabetic care providers less than twice a month for such reactions.  See May 2016 VA diabetes examination; January 2014 VA diabetes examination; June 2012 VA diabetes examination.  These records do not support a rating of 60 percent or greater for diabetes based on episodes of ketoacidosis reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider.  

Given that the Veteran does not require one or two hospitalizations per year or twice-a-month visits to a diabetic center due to his disability so as to support a 60 percent rating, it follows that the evidence does not support the more stringent criteria required for a rating of 100 percent.  Specifically, the evidence does not support episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


